Citation Nr: 1019494	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right thigh 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.  

4.  Entitlement to a compensable initial rating for service-
connected right thumb residual osteoarthritis, status post 
Rolando fracture.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
January 1981.  The Veteran also has Army National Guard 
service.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In March 2010 the Veteran testified at a travel board hearing 
at the Nashville RO before the undersigned acting Veterans 
Law Judge.  The undersigned was designated by the Chairman of 
the Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. §§ 7101(c), 7102 
(West 2002).  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records reveal the Veteran 
was treated for low back pain in October 1978 with findings 
of muscle strain.  X-ray of the lumbar spine at the time was 
negative, but the Veteran was put on a physical profile for 
30 days.  A record from December 1979 showed the Veteran had 
complaints of problems coping and was referred to social 
services.  A September 1980 Report of Medical History 
contains a notation that the Veteran had a weak lower back.  
In June 1990 the Veteran was treated for injuries sustained 
when he fell off of a tank in between two other tanks.  The 
records show that he was treated for left hip, thigh and leg 
injuries.  X-rays revealed no broken bones and he was 
diagnosed with a probable contusion and a hip pointer.  

The Veteran testified during his March 2010 hearing that his 
lower back has bothered him ever since he injured his back in 
service in October 1978.  He also stated he went to an 
emergency room and private doctor in 2009 and the doctor told 
him he had a perforated disc that was an old injury.  In 
addition, the Veteran testified that he injured his right 
thigh in June 1990 when he fell between two tanks.  The 
Veteran stated that he now has a hump or something that 
sticks out on his right thigh and that he never injured his 
left hip, that it was on the right side.  The Veteran further 
testified that in 1996 he had a nervous breakdown on a drill 
weekend where the Veteran did not actually go to the drill, 
as it happened at home.  The Veteran also indicated that he 
was treated for depression at a private center or hospital in 
2006.  He testified that his thumb continues to worsen and 
that it had especially been hurting since August 2009; it's 
now black and blue on his thumb and wrist.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with a right thigh 
disorder, low back disorder or chronic depression while in 
service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  The Veteran's service treatment records document 
back pain in service, an incident where the Veteran claims 
his right thigh was injured and at least one episode where 
the Veteran was having troubling coping psychologically; 
current treatment records show complaints of back pain with 
indications of degenerative changes in the lower lumbar 
spine, as well as a current diagnosis of depression.  While 
there is no available right thigh diagnosis, the Veteran is 
competent to describe a mass or sticking out of his right 
thigh.  He is also competent to attest that he first began 
experiencing low back pain and symptoms of depression during 
service that have continued to the present.  His reports of a 
continuity of symptomatology since service can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  See McLendon, supra.  The threshold for 
finding a link between current disability and service for 
examination purposes is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  Therefore, 
the Board finds that the Veteran should be afforded VA 
medical examinations with nexus opinions to determine whether 
his claimed right thigh, low back and acquired psychiatric 
disorders are related to his military service.

The Veteran testified during his March 2010 that he was 
receiving SSA disability benefits primarily for his 
depression.  There is no indication in the claims file that 
the records associated with the SSA disability application 
were requested or any effort was made to obtain them.  The 
application and associated records may bear directly upon the 
issues currently before the Board and must be obtained.  See 
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2009); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  The AMC 
should therefore contact the Social Security Administration 
and take all necessary attempts to obtain all records related 
to the Veteran's application for Social Security 
Administration disability benefits or any award of benefits 
related thereto.  

The Veteran was last provided a VA Compensation and Pension 
examination for his thumb in April 2008.  During the 
Veteran's March 2010 hearing, he testified that his thumb had 
gotten worse since August 2009 and that it has turned black 
and blue.  Where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a).  Given the Veteran's contentions 
and testimony of worsening and that the April 2008 hand 
examination report is more than two years old, the Board 
finds that a contemporaneous and thorough VA hand examination 
should be conducted to determine the current severity of the 
Veteran's right thumb disability.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

The Veteran referenced private treatment he received in 2006 
and 2009 for his depression and back.  These records are not 
associated with the claims file and an attempt should be made 
to obtain them.  38 C.F.R. § 3.159(c)(1).  The Board also 
notes that the Veteran has been receiving treatment through 
VA and the most recent records reflecting this treatment are 
from August 2008.  More recent treatment records should be 
obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have treated him, including 
any psychiatric treatment records from 2006 
and any back treatment records from 2009, 
which were referenced during the Veteran's 
March 2010 hearing.  After securing any 
necessary release, such records should be 
requested, to include all diagnostic 
testing, interpretation and reports, and 
all records which are not duplicates should 
then be associated with the claims file.

2.  Obtain and associate with the claims 
file all available VA Tennessee Valley 
Health Care System treatment records from 
August 2008 to the present.  

3.  The AMC should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
records that served as the basis for any 
such decision(s).  All attempts to fulfill 
this development must be documented in the 
claims file.  If the search for any such 
records yields negative results, that fact 
should be clearly noted, with the AMC 
either documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, and 
the Veteran should be informed in writing.

4.  After remand action paragraphs 1, 2 and 
3 have been completed, schedule the Veteran 
for a VA medical examination to determine 
the nature and etiology of any low back 
disorder.  With respect to each such 
diagnosed disorder, the examiner should 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) that any low back disorder is 
medically related to the Veteran's active 
military service.  The entire claims file 
must be made available to the designated 
examiner, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  

5.  After remand action paragraphs 1, 2 and 
3 have been completed, schedule the Veteran 
for a VA medical examination to determine 
the nature and etiology of any right thigh 
disorder found.  With respect to each such 
diagnosed disorder, the examiner should 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) that any right thigh disorder is 
medically related to the Veteran's active 
military service, to include the June 1990 
accident where the Veteran fell between two 
tanks.  The entire claims file must be made 
available to the designated examiner, and 
the report of the examination should include 
a detailed rationale and discussion of the 
Veteran's documented medical history and 
assertions. 

6.  After remand action paragraphs 1, 2 and 3 
have been completed, schedule the Veteran for 
a VA psychiatric examination to determine the 
nature, extent of severity, and etiology of 
any psychiatric disorder(s), that may be 
present.  The entire claims file must be made 
available to the designated examiner, and the 
report of the examination should include 
discussion of the Veteran's documented medical 
history and assertions.  The examination 
report is to include a detailed account of all 
pathology present and of any tests deemed 
necessary.  The examiner must delineate all 
diagnoses reached to account for the Veteran's 
psychiatric symptomatology.  The examiner must 
also express an opinion as to whether any 
psychiatric disorder(s) found on examination, 
including depressive disorder, etc., is/are 
related to his active military service in any 
way.  

7.  Schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his service-connected right 
thumb residual osteoarthritis, status post 
Rolando fracture.  The examiner should 
describe all symptoms including pain or 
weakness and functional impairment.  Any 
appropriate testing, including but not 
limited to range of motion testing should be 
conducted.  The claims file should be made 
available for the examiner to review, and 
the examination report must indicate that 
this was accomplished.  

8.  Once the above actions have been 
completed, readjudicate the issues on 
appeal.  If any of the benefits sought on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


